DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Le et al. (US 6/755,803 B1).
With regard to claim 1, Le discloses a medical catheter (Fig. 43), comprising: a catheter body (296) having a proximal portion (inherent), a distal portion (inherent), and a lumen extending therein (see Fig. 43); a tubular member positioned within the lumen of the catheter body (see Fig. 44, the dashed lines represent a fluid fow director (that was previously described in previous embodiments); a fluid jet emanatory (the dashed lines represent a fluid flow director as shown in previous embodiments such as Fig. 33, having a lumen, 42 and a fluid jet emanatory 220. Therefore while the details are not shown in Fig. 43, the embodiment uses the same tubular member and fluid jet emanatory as shown in more detail in previous figures); and an expandable balloon (282 and 294) disposed along the catheter body. 

    PNG
    media_image1.png
    660
    461
    media_image1.png
    Greyscale

With regard to claim 2, Le discloses wherein an inner surface of the expandable balloon is in fluid communication with the lumen of the catheter body (the inner surface of balloon 282 and 294 is in fluid communication with lumen of the catheter at 286a see holes that allow the balloon to communicate with the lumen of the catheter)
With regard to claim 3, Le discloses wherein the expandable balloon is positioned distal to the fluid jet emanator (balloon 282 is positioned distal the fluid jet emanator). 
With regard to claim 4, Le discloses wherein the expandable balloon is positioned proximal to the fluid jet emanatory (balloon 294 is positioned proximal the fluid jet emanator). 
With regard to claim 5, Le discloses wherein the expandable balloon is configured to shift from a first configuration to an expanded configuration (the balloon is inflated by lumen 286a from a first configuration to an expanded configuration), and wherein an outer surface of the expandable balloon is configured to engage an inner surface of a body lumen (275) in the expanded configuration. 
With regard to claim 6, Le discloses further comprising inflow orifice (298a-298n) formed through a wall of the catheter body adjacent to the fluid jet emanatory, wherein the inflow orifice is located proximal to the fluid jet emanatory and distal of the expandable balloon (294). 
With regard to claim 12, Le discloses further comprising inflow orifice (298a-298n) formed through a wall of the catheter body adjacent to the fluid jet emanator, wherein the inflow orifice is located distal to the fluid jet emanatory (the emanatory in Fig. 44 shows the inflow orifices proximal to the emanator, however, the emanator moves from a proximal location towards a distal one and while it moves distally, at least some of the inflow orifices would be distal to the fluid jet emanator) and proximal of the expandable balloon (282).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Le et al. (US 6/755,803 B1).
With regard to claim 17 and 19, Le discloses a medical catheter (Fig. 43), comprising: a catheter body (296) having a proximal portion (inherent), a distal portion (inherent), and a lumen extending therein (see Fig. 43); a high pressure tube (see tubular member below) positioned within the lumen of the catheter body (see Fig. 44, the dashed lines represent a fluid fow director (that was previously described in previous embodiments); a fluid jet emanatory (the dashed lines represent a fluid flow director as shown in previous embodiments such as Fig. 33, having a lumen, 42 and a fluid jet emanatory 220. Therefore while the details are not shown in Fig. 43, the embodiment uses the same tubular member and fluid jet emanatory as shown in more detail in previous figures); and an expandable balloon (282 and 294) disposed along the catheter body, an inflow orifice (298a-298n). 

    PNG
    media_image1.png
    660
    461
    media_image1.png
    Greyscale

However, the embodiment of Fig. 44 does not show outflow orifices. 
Embodiment of Fig. 30 describes a similar device (without balloons) that includes a catheter having outflow orifices (134) and inflow orifices (136) a  fluid jet emanator (52). While in Fig. 30 the fluid jet emanatory is not positioned adjacent to the outflow orifice, when in use the fluid jet emantor would move from a location proximal the outflow orifice and move distally through the catheter lumen, therefore, at a point in time the fluid jet emanator would be located adjacent the outflow orifice, further limitations regarding the use of the device would be needed to overcome this rejection). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art to have the outflow orifices of embodiment Fig. 30 be added to that of embodiment Fig. 44 as doing so would not alter the function of the device. Have the additional balloons as taught in Fig. 44 only isolates the region but does not obstruct the use of an outflow orifice. 
Allowable Subject Matter
Claims 7-11, 13-16, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783